Name: 2000/782/EC: Commission Decision of 8 December 2000 amending Decision 2000/609/EC laying down animal and public health conditions and veterinary certification for imports of farmed ratite meat and amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorise imports of fresh poultrymeat (notified under document number C(2000) 3700) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  cooperation policy;  economic geography;  animal product;  tariff policy
 Date Published: 2000-12-09

 Avis juridique important|32000D07822000/782/EC: Commission Decision of 8 December 2000 amending Decision 2000/609/EC laying down animal and public health conditions and veterinary certification for imports of farmed ratite meat and amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorise imports of fresh poultrymeat (notified under document number C(2000) 3700) (Text with EEA relevance) Official Journal L 309 , 09/12/2000 P. 0037 - 0037Commission Decisionof 8 December 2000amending Decision 2000/609/EC laying down animal and public health conditions and veterinary certification for imports of farmed ratite meat and amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorise imports of fresh poultrymeat(notified under document number C(2000) 3700)(Text with EEA relevance)(2000/782/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade and imports from third countries of fresh poultrymeat(1), as last amended by Directive 1999/89/EC(2), and in particular Articles 11(1), and 12, thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(1), to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(3), as last amended by Directive 97/79/EC(4), and in particular Article 10 thereof,Whereas:(1) Commission Decision 2000/609/EC(5) laid down the animal health conditions and veterinary certification for imports of farmed ratite meat.(2) The date of entry into force of Decision 2000/609/EC is 1 October 2000.(3) Some third countries need more time to implement the requirements laid down in the certification of Decision 2000/609/EC.(4) The six months surveillance period required in point 2.6 of the model B certificate laid down in Decision 2000/609/EC shall be delayed for six months in order to give time to the countries concerned to fully implement the surveillance requirements.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In point 2.6 of the certificate model B in Annex II to Decision 2000/609/EC the following footnote is included at the end of the sentence:"The six months period shall not come into effect until 1 May 2001."Article 2This Decision is addressed to the Member States.Done at Brussels, 8 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 35.(2) OJ L 300, 23.11.1999, p. 17.(3) OJ L 62, 15.3.1993, p. 49.(4) OJ L 24, 30.1.1998, p. 31.(5) OJ L 258, 12.10.2000, p. 49.